Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 1 of 22 PageID #: 338




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION


   SIPCO, LLC,

                  Plaintiff,

          v.
                                                      Civil Action No. 5:20-cv-00168-RWS-CMC
   COMMSCOPE HOLDING COMPANY,
   INC., COMMSCOPE INC., RUCKUS                              JURY TRIAL DEMANDED
   WIRELESS, INC., ARRIS US HOLDINGS,
   INC., ARRIS ENTERPRISES LLC, and
   ARRIS SOLUTIONS, INC.

                  Defendants.

           DEFENDANTS COMMSCOPE HOLDING COMPANY, INC.,
      COMMSCOPE INC., RUCKUS WIRELESS INC., ARRIS US HOLDINGS, INC.,
          ARRIS ENTERPRISES LLC, AND ARRIS SOLUTIONS, INC.’S
             ANSWER TO PLAINTIFF SIPCO, LLC’S COMPLAINT

         Defendants CommScope Holding Company, Inc., CommScope Inc., Ruckus Wireless,

  Inc., Arris US Holdings, Inc., Arris Enterprises LLC, and Arris Solutions, Inc. (collectively,

  “Defendants”) by and through its undersigned counsel, hereby submit their Answer to the

  Complaint of Plaintiff SIPCO, LLC (“SIPCO” or “Plaintiff”). Any admissions herein are for

  purposes of this matter only. Defendants also reserve the right to take further positions and raise

  additional defenses that may become apparent as a result of additional information discovered

  subsequent to filing of this Answer.

                                            OVERVIEW

         1.      Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations of Paragraph 1 of the Complaint and therefore deny them.

         2.      Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations of Paragraph 2 of the Complaint and therefore deny them.
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 2 of 22 PageID #: 339




         3.      Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations of Paragraph 3 of the Complaint and therefore deny them.

         4.      Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations of Paragraph 4 of the Complaint and therefore deny them.

         5.      Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations of Paragraph 5 of the Complaint and therefore deny them.

         6.      Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations of Paragraph 6 of the Complaint and therefore deny them.

         7.      Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations of Paragraph 7 of the Complaint and therefore deny them.

         8.      Defendants admit that SIPCO’s Complaint purports to be a Complaint for patent

  infringement. All remaining allegations in Paragraph 8 of the Complaint are denied.

                                          THE PARTIES

         9.      Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations of Paragraph 9 of the Complaint and therefore deny them.

         10.     Defendants admit that Ruckus Wireless, Inc. is a corporation organized and existing

  under the laws of the State of Delaware. Defendants admit that Ruckus Wireless, Inc. has a place

  of business at 350 West Java Dr., Sunnyvale, CA 94089 and maybe served through its registered

  agent, United Agent Group Inc., at 3411 Silverside Road, Tatnall Building, #104, Wilmington, DE

  19810. Defendants further admit that Ruckus Wireless Inc.’s business includes selling products

  and services throughout the United States, including in this judicial district. All remaining

  allegations in Paragraph 10 of the Complaint are denied.




                                                  2
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 3 of 22 PageID #: 340




         11.     Defendants admit that Defendant Arris US Holdings, Inc. is a corporation organized

  and existing under the laws of the State of Delaware. Defendants admit that Arris US Holdings,

  Inc. may be served through its registered agent, United agent Group, Inc., at 3411 Silverside Road,

  Tatnall Building, #104, Wilmington, DE 19810. Defendants further admit that Arris US Holdings,

  Inc.’s business includes selling products and services throughout the United States, including in

  this judicial district. All remaining allegations in Paragraph 11 of the Complaint are denied.

         12.     Defendants admit that Arris Enterprises LLC is a corporation organized and

  existing under the laws of Delaware. Defendants admit that Arris Enterprises LLC can be served

  through its registered agent, United Agent Group Inc., at 3411 Silverside Road, Tatnall Building,

  #104, Wilmington, DE 19810. Defendants further admit that Arris Enterprises LLC’s business

  includes selling products and services throughout the United States, including in this judicial

  district. All remaining allegations in Paragraph 12 of the complaint are denied.

         13.     Defendants admit that Arris Solutions, Inc. is a corporation organized and existing

  under the laws of Delaware. Defendants admit that Arris Solutions, Inc. can be served through its

  registered agent, United Agent Group Inc., at 3411 Silverside Road, Tatnall Building, #104,

  Wilmington, DE 19810. Defendants further admit that Arris Solutions, Inc.’s business includes

  selling products and services throughout the United States, including in this judicial district. All

  remaining allegations in Paragraph 13 of the complaint are denied.

         14.     Defendants admit that CommScope Holding Company, Inc. is a corporation

  organized and existing under the laws of Delaware. Defendants admit that CommScope Holding

  Company, Inc. has a place of business at 1100 CommScope Place, SE, Hickory, North Carolina

  28602 and can be served through its registered agent, Corporation Service Company, at 251 Little




                                                   3
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 4 of 22 PageID #: 341




  Falls Drive, Wilmington, DE 19808. All remaining allegations in Paragraph 14 of the complaint

  are denied.

         15.    Defendants admit that CommScope Inc. is a corporation organized and existing

  under the laws of Delaware. Defendants admit that CommScope Inc. has a place of business at

  1100 CommScope Place, SE, Hickory, North Carolina 28602 and can be served through its

  registered agent, Corporation Service Company, at 251 Little Falls Drive, Wilmington, DE 19808.

  Defendants admit that CommScope Inc. is a wholly owned subsidiary of CommScope Holding

  Company, Inc. (collectively, “CommScope”). The remaining allegations in Paragraph 15 of the

  Complaint express legal conclusions to which no response is required. To the extent a response is

  required, Defendants deny the remaining allegations in Paragraph 15 of the Complaint.

         16.    Admitted.

         17.    Defendants admit that the cited press release contains the quoted statements. All

  remaining allegations in Paragraph 17 of the Complaint are denied.

         18.    Defendants      admit      that       the   cited      websites   (www.arris.com,

  www.ruckuswireless.com) re-direct to the CommScope web domain (www.commscope.com).

  Defendants admit that CommScope advertises CommScope/Arris-branded products and

  CommsScope/Ruckus-branded products on its website. Defendants admit that the cited portion of

  the CommScope website appears to be accurate. Defendants admit that the CommScope website

  includes information concerning certain products. Defendants admit that the Arris International

  LinkedIn page and the Ruckus Network LinkedIn page request visitors to visit the CommScope

  LinkedIn page. Defendants admit that CommScope maintains the CommScope web domain and

  related social network presences. Defendants admit that CommScope offers job listings for




                                                  4
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 5 of 22 PageID #: 342




  Ruckus Wireless Inc. and the Arris entities. All remaining allegations in Paragraph 18 of the

  Complaint are denied.

          19.     Defendants admit that CommScope maintains a facility at 2601 Telecom Parkway,

  Richardson, Texas, 70852. The remaining allegations in Paragraph 19 of the Complaint express

  legal conclusions to which no response is required. To the extent a response is required,

  Defendants deny the remaining allegations in Paragraph 19 of the Complaint.

                  NATURE OF THE ACTION, JURISDICTION, AND VENUE

          20.     Defendants admit that SIPCO’s Complaint alleges patent infringement under the

  cited statute. All remaining allegations in Paragraph 20 of the Complaint are denied.

          21.     Admitted.

          22.     Defendants, for purposes of this case only, will not challenge personal jurisdiction

  in the Eastern District of Texas. Defendants admit that they have distributed, offered for sale, sold,

  and advertised certain products and/or services in the State of Texas and the Eastern District of

  Texas. Defendants admit that CommScope Inc. operates offices at 2601 Telecom Parkway,

  Richardson, Texas, 70852, 11312 S. Pipeline Road, Euless, Texas 76040, and 4101 W. Military

  Highway A, McAllen, Texas 78053. All remaining allegations in Paragraph 22 of the Complaint

  are denied.

          23.     The allegations in Paragraph 23 of the Complaint express legal conclusions to

  which no response is required. To the extent a response is required, Defendants will not contest,

  for purposes of this action only, that venue is proper in this judicial district.

          24.     Admitted.




                                                     5
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 6 of 22 PageID #: 343




          25.     The allegations in Paragraph 25 of the Complaint express legal conclusions to

  which no response is required. To the extent a response is required, Defendants will not contest,

  for purposes of this action only, that venue is proper in this judicial district.

          26.     The allegations in Paragraph 26 of the Complaint express legal conclusions to

  which no response is required. To the extent a response is required, Defendants will not contest,

  for purposes of this action only, that venue is proper in this judicial district.

          27.     The allegations in Paragraph 27 of the Complaint express legal conclusions to

  which no response is required. To the extent a response is required, Defendants deny the

  allegations in Paragraph 27 of the Complaint.

          28.     Defendants admit that they sell certain products accused in this action, but deny

  committing any act of infringement.

                                          PATENTS-IN-SUIT

          29.     Defendants admit that the ’587 Patent is entitled “Systems and Methods for

  Controlling Communication Between a Host Computer and Communication Devices,” issued on

  December 30, 2014, and that a copy of the ’587 Patent is attached as Exhibit 1 of the Complaint.

  Defendants deny that the ’587 Patent was “duly and legally issued.” All remaining allegations in

  Paragraph 29 of the Complaint are denied.

          30.     Defendants admit that the ’838 Patent is entitled “System and Method for

  Monitoring and Controlling Residential Devices,” issued on May 10, 2005, and that a copy of the

  ’838 Patent is attached as Exhibit 2 of the Complaint. Defendants deny that the ’838 Patent was

  “duly and legally issued.” All remaining allegations in Paragraph 30 of the Complaint are denied.

          31.     Defendants admit that the ’501 Patent is entitled “System and Method for

  Transmitting an Emergency Message over an Integrated Wireless Network,” issued on January 20,




                                                     6
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 7 of 22 PageID #: 344




  2009, and that a copy of the ’501 Patent is attached as Exhibit 3 of the Complaint. Defendants

  deny that the ’501 Patent was “duly and legally issued.” All remaining allegations in Paragraph

  31 of the Complaint are denied.

         32.    Defendants admit that the ’284 Patent is entitled “Terminal having Transfer Mode

  and Network Connection Method,” issued on December 10, 2013, and that a copy of the ’284

  Patent is attached as Exhibit 4 of the Complaint. Defendants deny that the ’284 Patent was “duly

  and legally issued.” All remaining allegations in Paragraph 32 of the Complaint are denied.

         33.    Defendants admit that the ’357 Patent is entitled “System and Method for

  Transmitting an Emergency Message over an Integrated Wireless Network,” issued on March 4,

  2014, and that a copy of the ’357 Patent is attached as Exhibit 5 of the Complaint. Defendants

  deny that the ’357 Patent was “duly and legally issued.” All remaining allegations in Paragraph

  33 of the Complaint are denied.

         34.    Defendants admit that the ’492 Patent is entitled “Systems and Methods for

  Monitoring and Controlling Remote Devices,” issued on April 13, 2010, and that a copy of the

  ’501 Patent is attached as Exhibit 6 of the Complaint. Defendants deny that the ’492 Patent was

  “duly and legally issued.” All remaining allegations in Paragraph 34 of the Complaint are denied.

                COUNT 1 – INFRINGEMENT OF U.S. PATENT NO. 8,924,587

         35.    Defendants hereby restate and incorporate the answers set forth in the preceding

  paragraphs.

         36.    Denied.

         37.    Denied.




                                                 7
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 8 of 22 PageID #: 345




         38.    The allegations in Paragraph 38 of the Complaint express legal conclusions to

  which no response is required. To the extent that a response is required, Defendants deny the

  allegations in Paragraph 38 of the Complaint.

         39.    The allegations in Paragraph 39 of the Complaint express legal conclusions to

  which no response is required. To the extent that a response is required, Defendants deny the

  allegations in Paragraph 39 of the Complaint.

         40.    The allegations in Paragraph 40 of the Complaint express legal conclusions to

  which no response is required. To the extent that a response is required, Defendants deny the

  allegations in Paragraph 40 of the Complaint.

         41.    The allegations in Paragraph 41 of the Complaint express legal conclusions to

  which no response is required. To the extent that a response is required, Defendants deny the

  allegations in Paragraph 41 of the Complaint.

         42.    The allegations in Paragraph 42 of the Complaint express legal conclusions to

  which no response is required. To the extent that a response is required, Defendants deny the

  allegations in Paragraph 42 of the Complaint.

         43.    The allegations in Paragraph 43 of the Complaint express legal conclusions to

  which no response is required. To the extent that a response is required, Defendants deny the

  allegations in Paragraph 43 of the Complaint.

         44.    The allegations in Paragraph 44 of the Complaint express legal conclusions to

  which no response is required. To the extent that a response is required, Defendants deny the

  allegations in Paragraph 44 of the Complaint.




                                                  8
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 9 of 22 PageID #: 346




         45.    The allegations in Paragraph 45 of the Complaint express legal conclusions to

  which no response is required. To the extent that a response is required, Defendants deny the

  allegations in Paragraph 45 of the Complaint.

         46.    The allegations in Paragraph 46 of the Complaint express legal conclusions to

  which no response is required. To the extent that a response is required, Defendants deny the

  allegations in Paragraph 46 of the Complaint.

         47.    Denied.

         48.    The allegations in Paragraph 48 of the Complaint express legal conclusions to

  which no response is required. To the extent that a response is required, Defendants deny the

  allegations in Paragraph 48 of the Complaint.

         49.    Denied.

         50.    Defendants admit that they received certain patent numbers from Plaintiff, but deny

  that any such communication was sufficient to constitute actual notice. All remaining allegations

  in Paragraph 50 of the Complaint are denied.

         51.    The allegations in Paragraph 51 of the Complaint express legal conclusions to

  which no response is required. To the extent that a response is required, Defendants deny the

  allegations in Paragraph 51 of the Complaint.

         52.    Denied.

                COUNT 2 – INFRINGEMENT OF U.S. PATENT NO. 6,891,838

         53.    Defendants hereby restate and incorporate the answers set forth in the preceding

  paragraphs.

         54.    Denied.

         55.    Denied.




                                                  9
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 10 of 22 PageID #: 347




          56.    The allegations in Paragraph 56 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 56 of the Complaint.

          57.    The allegations in Paragraph 57 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 57 of the Complaint.

          58.    The allegations in Paragraph 58 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 58 of the Complaint.

          59.    The allegations in Paragraph 59 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 59 of the Complaint.

          60.    The allegations in Paragraph 60 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 60 of the Complaint.

          61.    The allegations in Paragraph 61 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 61 of the Complaint.

          62.    The allegations in Paragraph 62 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 62 of the Complaint.




                                                   10
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 11 of 22 PageID #: 348




          63.    The allegations in Paragraph 63 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 63 of the Complaint.

          64.    The allegations in Paragraph 64 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 64 of the Complaint.

          65.    Denied.

          66.    The allegations in Paragraph 66 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 66 of the Complaint.

          67.    The allegations in Paragraph 67 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 67 of the Complaint.

          68.    Denied.

          69.    Defendants admit that they received certain patent numbers from Plaintiff, but deny

   that any such communication was sufficient to constitute actual notice. All remaining allegations

   in Paragraph 69 of the Complaint are denied.

          70.    The allegations in Paragraph 70 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 70 of the Complaint.

          71.    Denied.




                                                   11
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 12 of 22 PageID #: 349




                 COUNT 3 – INFRINGEMENT OF U.S. PATENT NO 7,480,501

          72.    Defendants hereby restate and incorporate the answers set forth in the preceding

   paragraphs.

          73.    Denied.

          74.    Denied.

          75.    The allegations in Paragraph 75 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 75 of the Complaint.

          76.    The allegations in Paragraph 76 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 76 of the Complaint.

          77.    The allegations in Paragraph 77 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 77 of the Complaint.

          78.    The allegations in Paragraph 78 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 78 of the Complaint.

          79.    The allegations in Paragraph 79 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 79 of the Complaint.

          80.    The allegations in Paragraph 80 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 80 of the Complaint.




                                                   12
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 13 of 22 PageID #: 350




          81.    The allegations in Paragraph 81 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 81 of the Complaint.

          82.    The allegations in Paragraph 82 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 82 of the Complaint.

          83.    Denied.

          84.    The allegations in Paragraph 84 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 84 of the Complaint.

          85.    The allegations in Paragraph 85 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 85 of the Complaint.

          86.    Denied.

          87.    Defendants admit that they received certain patent numbers from Plaintiff, but deny

   that any such communication was sufficient to constitute actual notice. All remaining allegations

   in Paragraph 87 of the Complaint are denied.

          88.    The allegations in Paragraph 88 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 99 of the Complaint.

          89.    Denied.




                                                   13
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 14 of 22 PageID #: 351




                 COUNT 4 – INFRINGEMENT OF U.S. PATENT NO. 8,606,284

          90.    Defendants hereby restate and incorporate the answers set forth in the preceding

   paragraphs.

          91.    Denied.

          92.    Denied.

          93.    The allegations in Paragraph 93 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 93 of the Complaint.

          94.    The allegations in Paragraph 94 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 94 of the Complaint.

          95.    The allegations in Paragraph 95 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 95 of the Complaint.

          96.    The allegations in Paragraph 96 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 96 of the Complaint.

          97.    The allegations in Paragraph 97 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 97 of the Complaint.

          98.    The allegations in Paragraph 98 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 98 of the Complaint.




                                                   14
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 15 of 22 PageID #: 352




          99.    The allegations in Paragraph 99 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 99 of the Complaint.

          100.   Denied.

          101.   The allegations in Paragraph 101 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 101 of the Complaint.

          102.   The allegations in Paragraph 102 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 102 of the Complaint.

          103.   Denied.

          104.   Defendants admit that they received certain patent numbers from Plaintiff, but deny

   that any such communication was sufficient to constitute actual notice. All remaining allegations

   in Paragraph 104 of the Complaint are denied.

          105.   The allegations in Paragraph 105 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 105 of the Complaint.

          106.   Denied.

                 COUNT 5 – INFRINGEMENT OF U.S. PATENT NO. 8,666,357

          107.   Defendants hereby restate and incorporate the answers set forth in the preceding

   paragraphs.

          108.   Denied.

          109.   Denied.




                                                    15
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 16 of 22 PageID #: 353




          110.   The allegations in Paragraph 110 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 110 of the Complaint.

          111.   The allegations in Paragraph 111 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 111 of the Complaint.

          112.   The allegations in Paragraph 112 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 112 of the Complaint.

          113.   The allegations in Paragraph 113 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 113 of the Complaint.

          114.   The allegations in Paragraph 114 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 114 of the Complaint.

          115.   The allegations in Paragraph 115 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 115 of the Complaint.

          116.   The allegations in Paragraph 116 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 116 of the Complaint.

          117.   Denied.




                                                    16
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 17 of 22 PageID #: 354




          118.   The allegations in Paragraph 118 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 118 of the Complaint.

          119.   Denied.

          120.   Defendants admit that they received certain patent numbers from Plaintiff, but deny

   that any such communication was sufficient to constitute actual notice. All remaining allegations

   in Paragraph 120 of the Complaint are denied.

          121.   The allegations in Paragraph 121 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 121 of the Complaint.

          122.   Denied.

                 COUNT 6 – INFRINGEMENT OF U.S. PATENT NO. 7,697,492

          123.   Defendants hereby restate and incorporate the answers set forth in the preceding

   paragraphs.

          124.   Denied.

          125.   Denied.

          126.   The allegations in Paragraph 126 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 126 of the Complaint.

          127.   The allegations in Paragraph 127 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 127 of the Complaint.




                                                    17
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 18 of 22 PageID #: 355




          128.   The allegations in Paragraph 128 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 128 of the Complaint.

          129.   The allegations in Paragraph 129 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 129 of the Complaint.

          130.   The allegations in Paragraph 130 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 130 of the Complaint.

          131.   Denied.

          132.   The allegations in Paragraph 132 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 132 of the Complaint.

          133.   Denied.

          134.   Defendants admit that they received certain patent numbers from Plaintiff, but deny

   that any such communication was sufficient to constitute actual notice. All remaining allegations

   in Paragraph 134 of the Complaint are denied.

          135.   The allegations in Paragraph 135 of the Complaint express legal conclusions to

   which no response is required. To the extent that a response is required, Defendants deny the

   allegations in Paragraph 135 of the Complaint.

          136.   Denied.

                             RESPONSE TO PRAYER FOR RELIEF

          Defendants deny that SIPCO is entitled to any relief.




                                                    18
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 19 of 22 PageID #: 356




                              RESPONSE TO JURY TRIAL DEMAND

          Defendants request a jury trial for all issues so triable.

                                      AFFIRMATIVE DEFENSES

          Defendants incorporate by reference the foregoing paragraphs in their entirety and asserts

   the following affirmative defenses. By asserting these affirmative defenses, Defendants do not

   admit that they bear the burden of proof on any issue and do not accept any burden they would not

   otherwise bear, regardless of how such defenses are denominated herein. Defendants reserve all

   affirmative defenses permitted under the Federal Rules of Civil Procedure, the patent laws of the

   United States and/or at law or in equity, that may now exist or in the future be available based on

   discovery and further investigation in this case, as well as the right to amend this Answer to include

   those defenses.

                                  FIRST AFFIRMATIVE DEFENSE
                                        (Non-Infringement)

          Defendants do not infringe and have not infringed under any theory (including directly,

   jointly, contributorily, or by inducement) any valid and enforceable claim of the Patents-in-Suit,

   either literally or under the doctrine of equivalents.

                                SECOND AFFIRMATIVE DEFENSE
                                         (Invalidity)

          The Patents-in-Suit are invalid because they fail to satisfy one or more conditions for

   patentability specified in Title 35 of the United States Code, 35 U.S.C. §§ 101, 102, 103, and/or

   112.

                                  THIRD AFFIRMATIVE DEFENSE
                                    (Prosecution History Estoppel)

          SIPCO’s claims are barred in whole or in part by prosecution history estoppel. SIPCO is

   estopped, based on statements, representations, and admissions made during the prosecution


                                                     19
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 20 of 22 PageID #: 357




   before the United States Patent and Trademark Office of the patent families resulting in the

   Patents-in-Suit.

                                FOURTH AFFIRMATIVE DEFENSE
                                          (License)

          SIPCO’s claims are barred to the extent the allegedly unlawful activity was licensed or

   authorized by persons or entities with the right to license.

                                 FIFTH AFFIRMATIVE DEFENSE
                                     (Limitations on Damages)

          SIPCO’s recovery for alleged infringement of the Patents-in-Suit, if any, is limited by Title

   35 of the United States Code, including, without limitation, 35 U.S.C. §§ 286, 287, and 288.

                                 SIXTH AFFIRMATIVE DEFENSE
                               (Use/Manufacture By/For Government))

          To the extent that any accused product, process, service or method has been used or

   manufactured by or for the United States Government, SIPCO’s claims and demands for relief are

   barred by 28 U.S.C. § 1498.

                               SEVENTH AFFIRMATIVE DEFENSE
                                     (No Equitable Relief)

          SIPCO is not entitled to equitable relief as it has an adequate remedy at law and cannot

   show that it has suffered or will suffer any immediate or irreparable harm from Defendants’

   actions.

                                 EIGHTH AFFIRMATIVE DEFENSE
                                      (No Exceptional Case)

          Defendants have not engaged in any conduct that would make this an exceptional case

   that would entitle SIPCO to an award of attorneys’ fees.




                                                    20
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 21 of 22 PageID #: 358




                               NINTH AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)

          SIPCO’s Complaint fails to state a claim upon which relief can be granted.

                               TENTH AFFIRMATIVE DEFENSE
                                     (Lack of Standing)

          To the extent that SIPCO lacks all substantive rights to bring suit and to exclude others

   from practicing the claims of any of the Patents-in-Suit, SIPCO’s claims are barred by a lack of

   standing.

                             ELEVENTH AFFIRMATIVE DEFENSE
                                   (Reservation of Rights)

          Defendants reserve the right to add additional affirmative defenses upon discovery of

   additional information bearing on the claims in SIPCO’s Complaint.




                                                 21
Case 5:20-cv-00168-RWS-CMC Document 27 Filed 02/12/21 Page 22 of 22 PageID #: 359




    Date: February 12, 2021                           Respectfully submitted,

                                               By: FISH & RICHARDSON P.C.

                                                      /s/ Christopher O. Green
                                                      Christopher O. Green
                                                      GA Bar No. 037617
                                                      cgreen@fr.com
                                                      Aamir A. Kazi
                                                      GA Bar No. 104235
                                                      kazi@fr.com
                                                      FISH & RICHARDSON P.C.
                                                      1180 Peachtree Street NE, 21st Floor
                                                      Atlanta, GA 30309
                                                      PH: 404-892-5005
                                                      FX: 404-892-5002

                                                      Bret T. Winterle
                                                      Texas Bar No. 24084249
                                                      winterle@fr.com
                                                      FISH & RICHARDSON P.C.
                                                      1717 Main Street, Suite 5000
                                                      Dallas, TX 75201
                                                      PH: 214-747-5070
                                                      FX: 214-747-2091

                                                      COUNSEL FOR DEFENDANTS
                                                      COMMSCOPE HOLDING COMPANY, INC.,
                                                      COMMSCOPE INC., RUCKUS WIRELESS
                                                      INC., ARRIS US HOLDINGS, INC., ARRIS
                                                      ENTERPRISES LLC, ARRIS SOLUTIONS, INC.


                                  CERTIFICATE OF SERVICE

         I certify that on February 12, 2021, I electronically filed the foregoing document using

   the Court’s CM/ECF filing system and Counsel was served via CM/ECF.

                                                       /s/ Christopher O. Green
                                                       Christopher O. Green




                                                 22
